In consolidated proceedings to review assessments on petitioner’s property for the tax years 1979/1980, 1981/1982 and 1982/1983, the parties cross-appeal from a judgment of the Supreme Court, Dutchess County (Marbach, J.), dated April 9, 1984, which reduced the total assessments for the years in question.
Judgment reversed, without costs or disbursements, and matter remitted to Special Term for further proceedings in accordance herewith.
Petitioner’s property, a one-story and basement department store building located in the Main Street Mall in Poughkeepsie, New York, was assessed for the three tax years in ques*480tion at $300,000. Both petitioner’s and respondents-appellants’ experts primarily used the income approach to determine value, but they arrived at widely divergent estimates of fair market value. Special Term chose respondents-appellants’ expert’s estimates of value on the ground that he had more local knowledge and experience than did petitioner’s expert, although it found them both to be well-qualified appraisers. However, in deciding to accept respondents-appellants’ expert’s determination of value, Special Term did not explain the choice of one method of capitalization over the other. Accordingly the court failed to comply with Real Property Tax Law § 720 (2). Therefore, we remit the case for a decision in accordance with section 720 (2). O’Connor, J. P., Weinstein, Niehoff and Eiber, JJ., concur.